Citation Nr: 0712411	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain, 
pelvis subluxation and lumbarization of the first sacral 
joint.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a duodenal ulcer 
(claimed as stomach condition).

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened and denied the veteran's 
claims for service connection for lumbosacral strain, pelvis 
subluxation and lumbarization of the first sacral joint and 
for a duodenal ulcer, and denied entitlement to service 
connection for hypertension.  

In December 2006, the appellant testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

In January 1980, the RO denied the veteran's claim for 
service connection for a duodenal ulcer and in March 2000, 
the RO denied service connection for  lumbosacral strain, 
pelvis subluxation and lumbarization of the first sacral 
joint.  These RO decisions are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  Presently, 
the veteran is seeking to reopen his previously denied 
claims, but has not received notice informing him of the 
bases upon which his prior claims were denied as required 
under the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, a September 2003 letter notified the 
veteran of what would be needed to establish service 
connection for a duodenal ulcer.  However, since he had been 
previously denied service connection for this condition, the 
AOJ should provide notice to the veteran of what new and 
material evidence must show to reopen his claim for service 
connection for a duodenal ulcer.

The Board notes that the duty to assist includes obtaining 
medical records and VA treatment records when considering 
whether to reopen a previously denied claim.  38 C.F.R. 
§ 3.159(c) (1), (2), and (3).  In his Travel Board hearing, 
the veteran testified that he had been treated on a regular 
basis at the VA medical center in Huntsville, Alabama.  These 
records are not in the claims file.  On remand, the AOJ 
should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the AOJ must 
send the appellant a corrective notice, 
that: (1) explains the information or 
evidence needed to reopen his previously 
denied claim for service connection for a 
duodenal ulcer, and (2) informs the 
veteran of the bases upon which his prior 
claim was denied under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
back problems, stomach problems and 
hypertension.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, the AOJ 
should attempt to obtain the veteran's 
medical records from the Huntsville, 
Alabama VA medical center.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





